                                                                    Case 4:14-cr-00030-JST Document 344 Filed 10/09/20 Page 1 of 19



                                                             1 JULIA M. JAYNE (State Bar No. 202753)
                                                               ASHLEY RISER (State Bar No. 320538)
                                                             2 Email: julia@jaynelawgroup.com
                                                               Email: ashley@jaynelawgroup.com
                                                             3 JAYNE LAW GROUP, P.C.
                                                               483 9th Street, Suite 200
                                                             4 Oakland, California 94607
                                                               Telephone: (415) 623-3600
                                                             5

                                                             6 Attorneys for Defendant MARCUS BELTON

                                                             7                               UNITED STATES DISTRICT COURT
                                                             8                             NORTHERN DISTRICT OF CALIFORNIA
                                                             9
                                                                 UNITED STATES OF AMERICA,                          Case No. CR 14-030 JST
                                                            10
                                                                         Plaintiff,                                 MEMORANDUM IN SUPPORT OF
                                                            11 v.                                                   MOTION TO REDUCE SENTENCE
                                                                                                                    PURSUANT TO 18 U.S.C. §
          JAYNE LAW GROUP, P.C.




                                                            12 MARCUS BELTON,                                       3582(C)(1)(A)(I) AND REQUEST FOR
                                                                                                                    IMMEDIATE RELEASE BECAUSE OF
                                                            13           Defendant.                                 HEIGHTENED RISK FOR COVID-19
                              OAKLAND, CALIFORNIA 94607
                                483 9TH STREET, SUITE 200




                                                            14
LAW OFFICES




                                                            15
                                                                         MARCUS BELTON moves this Court for an order to move Mr. Belton to home
                                                            16
                                                                 confinement because of the “extraordinary and compelling reasons” discussed below, under 18
                                                            17
                                                                 U.S.C. § 3582(c)(1)(A)(i). Because of the coronavirus pandemic, which prompts his requested
                                                            18
                                                                 relief, Mr. Belton’s motion can and should be handled without oral argument and on an expedited
                                                            19
                                                                 basis to save his life.
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28 MOTION TO REDUCE SENTENCE AND REQUEST FOR IMMEDIATE RELEASE
                                                                 CASE NO. CR 14-030 JST
                                                                                                                i
                                                                   Case 4:14-cr-00030-JST Document 344 Filed 10/09/20 Page 2 of 19



                                                             1
                                                                                                 TABLE OF CONTENTS
                                                             2
                                                                  TABLE OF AUTHORITIES                                                                   i
                                                             3    INTRODUCTION                                                                          1
                                                             4    PROCEDURAL BACKGROUND                                                                  2
                                                                  ARGUMENT                                                                               2
                                                             5    I.   MR. BELTON’S CONTINUED INCARCERATION WITHIN THE BUREAU OF
                                                                       PRISONS POSES GRAVE DANGERS TO HIS HEALTH AND TO THE HEALTH OF
                                                             6         OTHER INMATES AND STAFF.                                                           2
                                                                       A.    The Attorney General Expanded the Cohort of Inmates Eligible for Early
                                                             7               Release.                                                                     2
                                                             8         B.    USP Lompoc’s Infrastructure Limits Its Ability to Implement CDC Guidelines. 4
                                                                  II.  MR. BELTON'S UNIQUE COMBINATION OF MEDICAL CONDITIONS
                                                             9         CONSTITUTE “EXTRADORDINARY AND COMPELLING” REASONS FOR
                                                                       RELEASE.                                                                           6
                                                            10         A.    Mr. Belton is at Significant Risk of Death from Coronavirus Because of His
                                                                             Many Medical Issues and Weakened Physical State.                             6
                                                            11                  1. Mr. Belton’s Medical Conditions Make Him Particularly Susceptible to
          JAYNE LAW GROUP, P.C.




                                                            12                      Injury or Death from COVID-19.                                        6
                                                                                2. People Can Contract Coronavirus Multiple Times.                        7
                                                            13                  3.                                                                        7
                              OAKLAND, CALIFORNIA 94607
                                483 9TH STREET, SUITE 200




                                                                                4. Compassionate Release is Necessary to Avoid Lethal Consequences. 8
                                                            14         B.    Mr. Belton Has an Excellent Release Plan.                                    9
LAW OFFICES




                                                                  III. THE COURT HAS JURISDICTION TO REDUCE THE SENTENCE.                               10
                                                            15
                                                                       A.    Statutory Framework for Sentence Reduction Authority under 18 U.S.C §
                                                            16               3582(C)(1)(a)(i).                                                          10
                                                                       B.    The Court Can Consider Mr. Belton’s Motion Because the Warden Did Not
                                                            17               Respond to Mr. Belton’s Request in 30 Days.                                10
                                                                       C.    Mr. Belton’s Vulnerability to COVID-19 Is an Extraordinary and Compelling
                                                            18               Reason.                                                                    11
                                                                       D.    The Remaining Section 3553 Factors Favor Release.                          12
                                                            19
                                                                                1. Rehabilitation, Educational, and Vocational Opportunities            13
                                                            20                  2. Changes to Draconian Sentencing Schemes Constitute Compelling and
                                                                                    Extraordinary Reasons                                               14
                                                            21   REQUEST FOR IMMEDIATE RELEASE                                                          14
                                                                 CONCLUSION                                                                             15
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28 MOTION TO REDUCE SENTENCE AND REQUEST FOR IMMEDIATE RELEASE
                                                                 CASE NO. CR 14-030 JST
                                                                                                             i
                                                                   Case 4:14-cr-00030-JST Document 344 Filed 10/09/20 Page 3 of 19



                                                             1                                   TABLE OF AUTHORITIES
                                                             2                                                 Cases
                                                             3 Pepper v. United States, 562 U.S. 476 (2011)                                                 12
                                                             4 Thakker v. Doll, Case No. 20-cv-480-JEJ (M.D. Pa. Mar. 31, 2020)                              4
                                                             5 United States v. Arreola-Brteado, 445 F. Supp. 3d 1154 (S.D. Cal. 2020                       12
                                                             6 United States v. Burrill, 445 F. Supp. 3d 22 (N.D. Cal. 2020)                                 4
                                                             7 United States v. Daniels, 2020 WL 1815342 (N.D. Cal. Apr. 9, 2020)                            4
                                                             8 United States v. Graham, 2020 WL 5604050 (S.D.N.Y. Sept. 17, 2020)                            8
                                                             9 United States v. Jackson, No. 18-CR-5477-GPC (S.D. Cal. June 22, 2020)                        6
                                                            10 United States v. McCall, 2020 WL 2992197 (M.D. Ala. June 4, 2020)                             9
                                                            11 United States v. Quinn, 2020 WL 3275736 (N.D. Cal. June 17, 2020                             14
          JAYNE LAW GROUP, P.C.




                                                            12                                                                                              11
                                                            13 United States v. Sholler, 445 F. Supp. 3d 265 (N.D. Cal. May 2020
                              OAKLAND, CALIFORNIA 94607




                                                                                                                                                             9
                                483 9TH STREET, SUITE 200




                                                            14 United States v. Stephenson, 2020 WL 2566760 (S.D. Iowa May 21, 2020)                      6, 11
LAW OFFICES




                                                            15 United States v. Watson, 2020 WL 4251802 (D. Nev. July 22, 2020)                              8
                                                            16 United States v. Yellin, 2020 WL 3488738 (S.D. Cal. June 26, 2020)                          6, 8
                                                            17                                                Statutes
                                                            18 18 U.S.C. § 3582                                                                          10, 12
                                                            19 18 U.S.C. § 924(e)(2)                                                                        14
                                                            20 First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239                  10
                                                            21                                          Other Authorities
                                                            22 Carolyn Barber, COVID-19 Can Wreck Your Heart, Even if You Haven't Had Any Symptoms,
                                                                      Scientific American                                                                    8
                                                            23
                                                               Certain Medical Conditions and Risk for Severe COVID-19 Illness, Centers for Disease Control 1,
                                                            24        6, 11
                                                            25 Chad Terhune, et al, Why COVID-19 is killing U.S. diabetes patients at alarming rates, Reuters 1

                                                            26 Debra Herrick, 260 cases of Covid-19 in Santa Barbara County / Lompoc prison outbreak grows 4

                                                            27 Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19)

                                                            28 MOTION TO REDUCE SENTENCE AND REQUEST FOR IMMEDIATE RELEASE
                                                                 CASE NO. CR 14-030 JST
                                                                                                                 i
                                                                   Case 4:14-cr-00030-JST Document 344 Filed 10/09/20 Page 4 of 19



                                                             1          Outbreak, Proclamation No. 9994, 85 Fed. Reg. 15,337                                   2

                                                             2 Fed. Bureau of Prisons, Find an Inmate                                                          2

                                                             3 Heidi Ledford, Coronavirus reinfections: three questions scientists are asking, Nature          7

                                                             4 Jennifer Couzin-Frankel, From ‘brain fog’ to heart damage, COVID-19’s lingering problems
                                                                      alarm scientists, Science                                                                 7
                                                             5
                                                               Joseph A. Bick, Infection Control in Jails and Prisons, 45 Clinical Infectious Diseases 1047-155
                                                             6        (2007)                                                                                    4

                                                             7 Kelly Servick, For survivors of severe COVID-19, beating the virus is just the beginning, Science
                                                                                                                                                                7
                                                             8
                                                               Longitudinal evaluation and decline of antibody responses in SARS-CoV-2 infection, medRxiv 7
                                                             9
                                                               Memorandum from Att'y Gen. William Barr to Director of BOP on Increasing Use of Home
                                                            10        Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020)                      3

                                                            11 Memorandum from Att'y Gen. William Barr to Director of BOP on Prioritization of Home
                                                                      Confinement as Appropriate Response to COVID-19 Pandemic (Mar. 26, 2020)                 3
          JAYNE LAW GROUP, P.C.




                                                            12
                                                               Office of the Inspector Gen., U.S. Dep't Of Justice, Pandemic Response Report July 2020, Remote
                                                            13        Inspection of Federal Correctional Complex Lompoc, Report 20-086                  3, 4, 13
                              OAKLAND, CALIFORNIA 94607
                                483 9TH STREET, SUITE 200




                                                            14 Office of the Inspector Gen., U.S. Dep't Of Justice, Review Of The Federal Bureau Of Prisons'
LAW OFFICES




                                                                      Medical Staffing Challenges (2016)                                                     11
                                                            15
                                                               U.S. Bureau of Prisons, Program Statement 5050.50, Compassionate Release Procedures 3 (Jan.
                                                            16        17, 2019)                                                                               2

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28 MOTION TO REDUCE SENTENCE AND REQUEST FOR IMMEDIATE RELEASE
                                                                 CASE NO. CR 14-030 JST
                                                                                                                ii
                                                                     Case 4:14-cr-00030-JST Document 344 Filed 10/09/20 Page 5 of 19



                                                             1                                                INTRODUCTION
                                                             2           Marcus Belton has flirted with death a few times: in 1998, he was shot, and a few years

                                                             3 ago, he tumbled down a flight of stairs. But it was only this year, laying in a hospital bed, that Mr.

                                                             4 Belton truly believed he was going to die. He was in the hospital, an oxygen tube in his nose,

                                                             5 when the reality of the coronavirus pandemic hit him. Even before he was rushed to Lompoc

                                                             6 Valley Medical Center, he knew that COVID was potentially lethal for someone like him –

                                                             7 according to the Centers for Disease Control, Mr. Belton is at an increased risk of severe illness or

                                                             8 death from the coronavirus because he has Type 2 diabetes, chronic kidney issues, and

                                                             9 hypertension.1
                                                            10           Initially, Mr. Belton’s wife, Krystal Sipp Glenn, did not worry. The reason? No one told

                                                            11 her that her husband was in the hospital with COVID.2 It was only after a fellow inmate’s wife
          JAYNE LAW GROUP, P.C.




                                                            12 called her that she learned her husband had left the prison because he was sick. When Krystal

                                                            13 then called FCI Lompoc, she “got no answer about where he was, or anything about Marcus
                              OAKLAND, CALIFORNIA 94607
                                483 9TH STREET, SUITE 200




                                                            14 catching Covid 19.”3 Despite repeatedly calling, Krystal and Mr. Belton’s mother, Jo Eva
LAW OFFICES




                                                            15 Wiggins-Wellington, did not hear from Mr. Belton. They only learned that Mr. Belton had tested

                                                            16 positive for coronavirus and was hospitalized when he was allowed to call home – several weeks

                                                            17 later.4

                                                            18           Since Mr. Belton returned to Lompoc, he’s lived in fear that he will end up in the hospital

                                                            19 again and this time, he won’t make it. After all, “nearly 40% of people who have died with

                                                            20 COVID-19 had diabetes.”5 This anxiety was only heightened when Mr. Belton started

                                                            21 experiencing COVID symptoms again. On September 25, 2020, he emailed counsel because his

                                                            22 breathing “is bad now” and he was experiencing “cheast [sic] pains and coughing.”6 When he

                                                            23   1
                                                                   Certain Medical Conditions and Risk for Severe COVID-19 Illness (“Risk for Severe COVID-19 Illness”), Centers
                                                                 for Disease Control (Sep. 11, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
                                                            24   medical-conditions.html.
                                                                 2
                                                                   See Declaration of Ashley Riser (“Riser Decl.”), Ex. G, Email from Krystal Sipp.
                                                            25   3
                                                                   See Riser Decl., Ex. G.
                                                                 4
                                                                   See Riser Decl., Ex. G.
                                                            26   5
                                                                   Chad Terhune, et al, Why COVID-19 is killing U.S. diabetes patients at alarming rates, Reuters (Jul. 24, 2020),
                                                                 https://www.reuters.com/article/us-health-coronavirus-diabetes-insight-idUSKCN24P1B4.
                                                            27   6
                                                                   See Riser Decl., Ex. E, Email from Marcus Belton.

                                                            28 MOTION TO REDUCE SENTENCE AND REQUEST FOR IMMEDIATE RELEASE
                                                                 CASE NO. CR 14-030 JST
                                                                                                                         1
                                                                      Case 4:14-cr-00030-JST Document 344 Filed 10/09/20 Page 6 of 19



                                                             1
                                                                 contacted Lompoc’s medical unit to apprise them of his symptoms, he was threatened with a
                                                             2
                                                                 write-up.7
                                                             3                                      PROCEDURAL BACKGROUND
                                                             4            Mr. Belton was sentenced to 240 months of prison on November 23, 2015 after being

                                                             5 found guilty of violations of 18 U.S.C. 922(g), 21 U.S.C. 860, and 18 U.S.C. 924(c). He is serving

                                                             6 his sentence at FCC Lompoc, and his estimated release date is May 9, 2031.8

                                                             7            In July 2020, Mr. Belton submitted a written request to the BOP for compassionate release.

                                                             8 He followed-up with another written request, asking, “why [he is] being denied by my unit team

                                                             9 for review under 3582, for home confinement.”9 In addition, Mr. Belton, through counsel,
                                                            10 requested confirmation several times that the BOP received his requests, but never received a

                                                            11 response. On August 18, 2020, Mr. Belton, through counsel, requested compassionate release
          JAYNE LAW GROUP, P.C.




                                                            12 again.10 This time, the warden of Lompoc acknowledged receipt of the letter but did not respond

                                                            13 within 30 days. Later, on September 24, 2020, Mr. Belton received a denial.11
                              OAKLAND, CALIFORNIA 94607
                                483 9TH STREET, SUITE 200




                                                            14                                                   ARGUMENT
LAW OFFICES




                                                            15       I.    MR. BELTON’S CONTINUED INCARCERATION WITHIN THE BUREAU OF
                                                                           PRISONS POSES GRAVE DANGERS TO HIS HEALTH AND TO THE HEALTH
                                                            16             OF OTHER INMATES AND STAFF.
                                                            17

                                                            18
                                                                          In early March, President Trump declared the COVID-19 outbreak a national emergency.12
                                                            19
                                                                 Given the pandemic, and the likelihood that some inmates would be safer serving their sentences
                                                            20
                                                                 at home than in BOP facilities, the Attorney General directed the BOP to prioritize the use of
                                                            21

                                                            22   7
                                                                   See Riser Decl.
                                                            23
                                                                 8
                                                                   Fed. Bureau of Prisons, Find an Inmate (Aug. 14, 2020), https://www.bop.gov/inmateloc.
                                                                 9
                                                                   Dkt. 335, p. 2.
                                                                 10
                                                                    See Riser Decl., Ex. C, Letter to Warden of Lompoc; see also U.S. Bureau of Prisons, Program Statement 5050.50,
                                                            24   Compassionate Release Procedures 3 (Jan. 17, 2019), https://www.bop.gov/progstat/5050 050 EN.pdf. (“The Bureau
                                                                 of Prisons processes a request made by another person on behalf of an inmate in the same manner as an inmate’s
                                                            25   request.)”
                                                                 11
                                                                    See Riser Decl.
                                                            26   12
                                                                    Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak, Proclamation
                                                                 No. 9994, 85 Fed. Reg. 15,337 (Mar. 13, 2020), https://www.whitehouse.gov/presidential-actions/proclamation-
                                                            27   declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak.

                                                            28 MOTION TO REDUCE SENTENCE AND REQUEST FOR IMMEDIATE RELEASE
                                                                 CASE NO. CR 14-030 JST
                                                                                                                         2
                                                                      Case 4:14-cr-00030-JST Document 344 Filed 10/09/20 Page 7 of 19



                                                             1
                                                                 existing statutory authorities to transfer to home confinement at-risk inmates who are non-violent
                                                             2
                                                                 and pose minimal likelihood of recidivism.13
                                                             3
                                                                         Congress then enacted the CARES Act. Section 12003(b)(2) of the Act provides “if the
                                                             4
                                                                 Attorney General finds that emergency conditions will materially affect the functioning of the
                                                             5
                                                                 Bureau, the Director … may lengthen the maximum amount of time for which the Director is
                                                             6
                                                                 authorized to place a prisoner in home confinement...” The Attorney General then made the
                                                             7
                                                                 finding that emergency conditions materially affected the functioning of the BOP.14 This finding
                                                             8
                                                                 “expanded the cohort of inmates who can be considered for home release.” Because the Attorney
                                                             9
                                                                 General made this finding under the CARES Act, the BOP Director may now review all inmates
                                                            10
                                                                 for home confinement and “not only those who were previously eligible for a transfer.” Attorney
                                                            11
                                                                 General Barr also explained that “inmates with a suitable confinement plan will generally be
          JAYNE LAW GROUP, P.C.




                                                            12
                                                                 appropriate candidates for home confinement rather than continued detention at institutions in
                                                            13
                              OAKLAND, CALIFORNIA 94607




                                                                 which COVID-19 is materially affecting their operations.”
                                483 9TH STREET, SUITE 200




                                                            14
LAW OFFICES




                                                                         Mr. Belton is at a prison where COVID-19 is “materially affecting their operations.”15 He
                                                            15
                                                                 suffers from Type 2 diabetes, chronic kidney disease, essential hypertension, secondary
                                                            16
                                                                 hypertension, and a host of other serious medical conditions. Finally, he has an excellent home
                                                            17
                                                                 confinement plan: he will live with his mother and wife in his mother's Oakland duplex. While
                                                            18
                                                                 living in Oakland, he will have access to medical treatment, and he will be able to quarantine and
                                                            19
                                                                 socially distance. In sum, he is an ideal candidate for home confinement, which will minimize his
                                                            20
                                                                 risk of contracting the virus and being hospitalized.
                                                            21

                                                            22

                                                            23   13
                                                                    Memorandum from Att'y Gen. William Barr to Director of BOP on Prioritization of Home Confinement as
                                                                 Appropriate Response to COVID-19 Pandemic (Mar. 26, 2020), https://www.justice.gov/file/1262731/download.
                                                            24   14
                                                                    Memorandum from Att'y Gen. William Barr to Director of BOP on Increasing Use of Home Confinement at
                                                                 Institutions Most Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download.
                                                            25   15
                                                                    Office of the Inspector Gen., U.S. Dep't Of Justice, Pandemic Response Report July 2020, Remote Inspection of
                                                                 Federal Correctional Complex Lompoc, Report 20-086 (“Pandemic Report”) (Jul. 23, 2020),
                                                            26   https://oig.justice.gov/sites/default/files/reports/20-086 0.pdf. (“… the Attorney General had directed the BOP to
                                                                 ‘immediately maximize appropriate transfers to home confinement of all appropriate inmates’ at prisons, like
                                                            27   Lompoc, ‘where COVID-19 is materially affecting operations.’”).

                                                            28 MOTION TO REDUCE SENTENCE AND REQUEST FOR IMMEDIATE RELEASE
                                                                 CASE NO. CR 14-030 JST
                                                                                                                           3
                                                                      Case 4:14-cr-00030-JST Document 344 Filed 10/09/20 Page 8 of 19



                                                             1

                                                             2
                                                                         “Social distancing and proper hygiene are the only effective means by which we can stop
                                                             3
                                                                 the spread of COVID-19,” but jails and prisons ensure that these precautions are “difficult, if not
                                                             4
                                                                 impossible” to undertake.16 The reason for this is that the “probability of transmission of
                                                             5
                                                                 potentially pathogenic organisms is increased by crowding, delays in medical evaluation and
                                                             6
                                                                 treatment, rationed access to soap, water, and clean laundry, [and] insufficient infection-control
                                                             7
                                                                 expertise.”17 Because of these conditions, “incarcerated individuals, as well as society as a whole,
                                                             8
                                                                 are safer the more defendants are released."18
                                                             9
                                                                         Lompoc is particularly susceptible to these issues. As the Office of the Inspector General
                                                            10
                                                                 explained, Lompoc’s “infrastructure may have limited its ability to implement the CDC's social
                                                            11
                                                                 distancing guidelines. FCC Lompoc has open bar cells (as opposed to solid doors), and inmates
          JAYNE LAW GROUP, P.C.




                                                            12
                                                                 congregate in common areas, which can facilitate rapid community spread.”19 For example, to
                                                            13
                              OAKLAND, CALIFORNIA 94607
                                483 9TH STREET, SUITE 200




                                                                 watch TV, inmates stand at the front of their cells, “literally trying to get their head trought [sic]
                                                            14
LAW OFFICES




                                                                 the door… or they stand there yelling to other men, spittle flying, ear drums being rung by the
                                                            15
                                                                 yelling straight into your ear as you walk by.”20 For these reasons, it is not surprising that Lompoc
                                                            16
                                                                 was once described as the country’s “largest hotspot for the virus.”21
                                                            17
                                                                         In response, Lompoc “escalated its restrictions through a lockdown” in late April.22
                                                            18
                                                                 “During the lockdown, approximately 1,000 USP inmates did not have access to showers.”23
                                                            19
                                                                 Lompoc officials later told the Inspector General that “to address inmates’ hygienic needs, staff
                                                            20

                                                            21   16
                                                                    United States v. Daniels, 2020 WL 1815342, at *3 (N.D. Cal. Apr. 9, 2020) (quoting Thakker v. Doll, Case No. 20-
                                                            22   cv-480-JEJ (M.D. Pa. Mar. 31, 2020)).
                                                                 17
                                                                    Joseph A. Bick, Infection Control in Jails and Prisons, 45 Clinical Infectious Diseases 1047-155 (2007),
                                                            23   https://doi.org/10.1086/521910.
                                                                 18
                                                                    United States v. Burrill, 445 F. Supp. 3d 22, 27 (N.D. Cal. 2020).
                                                                 19
                                                                    Pandemic Report, supra.
                                                            24   20
                                                                    See Riser Decl. Ex. F, Declaration of Marcus Belton.
                                                                 21
                                                                    Debra Herrick, 260 cases of Covid-19 in Santa Barbara County / Lompoc prison outbreak grows (Apr. 11, 2020),
                                                            25   http://www.coastalview.com/coronavirus resources/260-cases-of-covid-19-in-santa-barbara-county-lompoc-prison-
                                                                 outbreak-grows/article 7159bbe4-7c09-11ea-8161-4317f1f7adae.html.
                                                            26   22
                                                                    “[D]uring the lockdown, inmates were confined to their cells for 24 hours a day without recreation, which is more
                                                                 restrictive than conventional Special Housing Unit (SHU) placement.” Pandemic Report, supra.
                                                            27   23
                                                                    Id.

                                                            28 MOTION TO REDUCE SENTENCE AND REQUEST FOR IMMEDIATE RELEASE
                                                                 CASE NO. CR 14-030 JST
                                                                                                                          4
                                                                      Case 4:14-cr-00030-JST Document 344 Filed 10/09/20 Page 9 of 19



                                                             1
                                                                 members provided inmates with multiple hygiene kits that contained a razor, a toothbrush,
                                                             2
                                                                 toothpaste, and soap bars so inmates could wash themselves at the sink in their cell.” Yet,
                                                             3

                                                             4

                                                             5                                                                 24

                                                             6
                                                                         Despite the Inspector General’s report, Lompoc continues to put people’s lives at risks by
                                                             7
                                                                 not implementing basic CDC guidelines. In a September 21, 2020 declaration, Mr. Belton reported
                                                             8
                                                                 that “staff and inmates regualary [sic] are observed without coverings and I am unaware of any
                                                             9
                                                                 staff or inmates being disciplined or sanctioned for not wearing a mask.”25 As such, it “is
                                                            10
                                                                 impossible to remain safe or socially distance oneself...” He continued, explaining that it is not
                                                            11
                                                                 possible to “avoid conflict and contagion by creating distance between these people.” In sum,
          JAYNE LAW GROUP, P.C.




                                                            12
                                                                 “[n]owhere to go; can't get away from them.”26
                                                            13
                              OAKLAND, CALIFORNIA 94607




                                                                         Unfortunately, Lompoc has failed in other areas, too, including poorly ventilated showers
                                483 9TH STREET, SUITE 200




                                                            14
LAW OFFICES




                                                                 and inadequate phone sanitization. Because “there is no ventilation inside the shower area[,] [t]he
                                                            15
                                                                 celings [sic] drips with large water droplets due to 100% constant humidity.”27 As a result, “[t]here
                                                            16
                                                                 is black mold on the walls, ceiling and shower curtains.”28 When inmates use the phone, they act
                                                            17
                                                                 “like nervous hyenas foraging on a carcus [sic] after going without food.”29 This means that social
                                                            18
                                                                 distancing is impossible, which is particularly problematic because the “phones are not sanitized
                                                            19
                                                                 after use and are not wiped down after every use.”30 Undoubtedly, for someone with numerous
                                                            20
                                                                 medical conditions such as Mr. Belton, this environment is placing his life at risk every single day.
                                                            21

                                                            22

                                                            23

                                                            24   24
                                                                    Id.
                                                                 25
                                                                    See Riser Decl. Ex. F, Declaration of Marcus Belton.
                                                            25   26
                                                                    Id.
                                                                 27
                                                                    Id.
                                                            26   28
                                                                    Id.
                                                                 29
                                                                    Id.
                                                            27   30
                                                                    Id.

                                                            28 MOTION TO REDUCE SENTENCE AND REQUEST FOR IMMEDIATE RELEASE
                                                                 CASE NO. CR 14-030 JST
                                                                                                                           5
                                                                      Case 4:14-cr-00030-JST Document 344 Filed 10/09/20 Page 10 of 19



                                                             1        II.    MR. BELTON'S UNIQUE COMBINATION OF MEDICAL CONDITIONS
                                                                             CONSTITUTE “EXTRADORDINARY AND COMPELLING” REASONS FOR
                                                             2               RELEASE.

                                                             3

                                                             4
                                                                            Courts granting compassionate release have acknowledged that certain medical conditions,
                                                             5
                                                                 such as Type 2 diabetes, “diminish the body's ability to put forth an adequate immune response to
                                                             6
                                                                 the virus.”31 Stated another way, the body’s ability to fend off the disease is weakened by certain
                                                             7
                                                                 health conditions, including chronic kidney disease, Type 2 diabetes mellitus, obesity, and
                                                             8
                                                                 hypertension.32 Appreciating this, “several courts have cited a weakened immune system as a basis
                                                             9
                                                                 for granting compassionate release.”33
                                                            10
                                                                            In early April, Mr. Belton was hospitalized after contracting COVID-19.34 Because of his
                                                            11
                                                                 medical conditions, the long-term consequences of coronavirus, and the potentially lethal
          JAYNE LAW GROUP, P.C.




                                                            12
                                                                 consequences of reinfection, Mr. Belton should be granted compassionate release and permitted to
                                                            13
                              OAKLAND, CALIFORNIA 94607




                                                                 serve the remainder of his sentence on home confinement.
                                483 9TH STREET, SUITE 200




                                                            14
LAW OFFICES




                                                                                   1.      Mr. Belton’s Medical Conditions Make Him Particularly Susceptible to
                                                            15                             Injury or Death from COVID-19.
                                                            16              At 48 years old, Mr. Belton suffers from:

                                                            17               •   Chronic kidney disease
                                                                             •   Type 2 Diabetes
                                                            18
                                                                             •   Gastro-esophageal reflux disease
                                                            19               •   High Cholesterol
                                                                             •   Essential and secondary hypertension
                                                            20
                                                                            Further, Mr. Belton uses a walker and is permanently disabled after a 1998 shooting.
                                                            21
                                                                 Because of these conditions, he previously received full SSI benefits.35
                                                            22
                                                                            In addition, Mr. Belton has sciatic nerve damage from a 2017 fall in USP Victorville.36
                                                            23
                                                                United States v. Yellin, 2020 WL 3488738, at *1 (S.D. Cal. June 26, 2020) (citing United States v. Jackson, No. 18-
                                                                 31
                                                            24 CR-5477-GPC   (S.D. Cal. June 22, 2020) (describing immunosuppression for patients with Type-2 diabetes in the
                                                                 context of COVID-19)).
                                                            25   32
                                                                    Risk for Severe COVID-19 Illness, supra.
                                                                 33
                                                                    United States v. Stephenson, 2020 WL 2566760, at *5 (S.D. Iowa May 21, 2020)
                                                            26   34
                                                                    See Riser Decl., Ex. A, Medical Records; see also Riser Decl., Ex. G.
                                                                 35
                                                                    See Riser Decl.
                                                            27   36
                                                                    See Riser Decl.

                                                            28 MOTION TO REDUCE SENTENCE AND REQUEST FOR IMMEDIATE RELEASE
                                                                 CASE NO. CR 14-030 JST
                                                                                                                          6
                                                                      Case 4:14-cr-00030-JST Document 344 Filed 10/09/20 Page 11 of 19



                                                             1
                                                                 This occurred when the prison, against medical advice, housed Mr. Belton on the second floor of
                                                             2
                                                                 the prison. One day, Mr. Belton fell down a flight of stairs with his walker, therefore further
                                                             3
                                                                 injuring himself.37
                                                             4
                                                                                   2.       People Can Contract Coronavirus Multiple Times.
                                                             5
                                                                          Mr. Belton should be granted compassionate release because reinfection is possible.38
                                                             6
                                                                 Moreover, because of COVID’s long-term effects on the lungs, heart, kidneys, and immune
                                                             7
                                                                 system, Mr. Belton is weaker than he was when he contracted the virus the first time. As discussed
                                                             8
                                                                 below, other courts have granted motions for compassionate release on these grounds.
                                                             9
                                                                          Further, coronavirus immunity, if it exists, is believed to last for a short time.39 If so, Mr.
                                                            10
                                                                 Belton – who was hospitalized in April – is no longer protected by his prior infection. In turn, Mr.
                                                            11
                                                                 Belton can get reinfected because he no longer enjoys the immunity afforded by his previous
          JAYNE LAW GROUP, P.C.




                                                            12
                                                                 hospitalization. If his experience is any indication, another infection could send him to the hospital
                                                            13
                              OAKLAND, CALIFORNIA 94607
                                483 9TH STREET, SUITE 200




                                                                 and eventually, the grave.
                                                            14
LAW OFFICES




                                                            15
                                                                          The coronavirus is thought of as a respiratory disease, but “COVID-19’s immediate assault
                                                            16
                                                                 on the body is extensive.”40 So, while the virus “targets the lungs,” it “can also damage the
                                                            17
                                                                 kidneys, liver, heart, brain, and other organs.”41 As a result, the “list of lingering maladies from
                                                            18
                                                                 COVID-19 is longer and more varied than most doctors could have imagined.”42 Nature Magazine
                                                            19
                                                                 recently catalogued some of these long-term consequences,43 which include:
                                                            20

                                                            21   37
                                                                    See Riser Decl.
                                                            22
                                                                 38
                                                                    Heidi Ledford, Coronavirus reinfections: three questions scientists are asking, Nature (Sep. 4, 2020),
                                                                 https://go nature.com/3bH6mih.
                                                            23
                                                                 39
                                                                    Longitudinal evaluation and decline of antibody responses in SARS-CoV-2 infection, medRxiv (Jul. 9, 2020),
                                                                 https://www.medrxiv.org/content/10.1101/2020.07.09.20148429v1.
                                                                 40
                                                                    Kelly Servick, For survivors of severe COVID-19, beating the virus is just the beginning, Science (Apr. 8, 2020),
                                                            24   https://www.sciencemag.org/news/2020/04/survivors-severe-covid-19-beating-virus-just-beginning.
                                                                 41
                                                                    Id.
                                                            25   42
                                                                    Jennifer Couzin-Frankel, From ‘brain fog’ to heart damage, COVID-19’s lingering problems alarm scientists,
                                                                 Science (Jul. 31, 2020), https://www.sciencemag.org/news/2020/07/brain-fog-heart-damage-covid-19-s-lingering-
                                                            26   problems-alarm-scientists.
                                                                 43
                                                                    Michael Marshall, The lasting misery of coronavirus long-haulers, Nature (Sept. 14, 2020),
                                                            27   https://go nature.com/309oTzo

                                                            28 MOTION TO REDUCE SENTENCE AND REQUEST FOR IMMEDIATE RELEASE
                                                                 CASE NO. CR 14-030 JST
                                                                                                                           7
                                                                      Case 4:14-cr-00030-JST Document 344 Filed 10/09/20 Page 12 of 19



                                                             1             •   Weakened immune system
                                                                           •   Heart damage, including cardiomyopathy44
                                                             2
                                                                           •   Chronic fatigue
                                                             3             •   Lung damage
                                                                           •   Cognitive difficulties, such as confusion and memory loss
                                                             4
                                                                          In fact, doctors have observed this damage in seemingly healthy people, such as college
                                                             5
                                                                 and professional athletes.45 In comparison, Mr. Belton is not a young, healthy athlete: he suffers
                                                             6
                                                                 from several potentially deadly medical conditions, and he has already suffered the ravages of the
                                                             7
                                                                 disease one time. Since his hospitalization, Mr. Belton has exhibited many of these consequences:
                                                             8
                                                                 he still experiences shortness of breath, chest pain, a lingering cough, and low energy levels.46
                                                             9
                                                                 Despite these issues, Lompoc continues to ignore his requests for medical treatment. For example,
                                                            10
                                                                 on October 2, 2020, he was supposed to receive a breathing treatment for his ongoing breathing
                                                            11
                                                                 issues, but this did not happen.47 Thus, Lompoc either does not have the resources or the
          JAYNE LAW GROUP, P.C.




                                                            12
                                                                 consideration to treat inmates in need of regular medication attention. Mr. Belton’s sentence was
                                                            13
                              OAKLAND, CALIFORNIA 94607




                                                                 never intended to cause him to suffer such physical pain.
                                483 9TH STREET, SUITE 200




                                                            14
LAW OFFICES




                                                                                  4.       Compassionate Release is Necessary to Avoid Lethal Consequences.
                                                            15
                                                                          The government will likely claim that Mr. Belton should not be granted compassionate
                                                            16
                                                                 release because he has already suffered from and survived coronavirus.48 However, several courts,
                                                            17
                                                                 including ones in this district, have resoundingly rejected this argument. For example, in United
                                                            18
                                                                 States v. Yellin, the Southern District of California granted the defendant’s motion for
                                                            19
                                                                 compassionate release even though “his medical record states he recovered from COVID-19.”49
                                                            20

                                                            21   44
                                                                    Cardiomyopathy occurs when “the muscles of the heart become stretched, stiff or thickened, affecting the heart’s
                                                            22   ability to pump blood.” Id.
                                                                 45
                                                                    See e.g., Carolyn Barber, COVID-19 Can Wreck Your Heart, Even if You Haven't Had Any Symptoms, Scientific
                                                            23   American (Aug. 31, 2020), https://www.scientificamerican.com/article/covid-19-can-wreck-your-heart-even-if-you-
                                                                 havent-had-any-symptoms/.
                                                                 46
                                                                    See Riser Decl.
                                                            24   47
                                                                    See Riser Decl.
                                                                 48
                                                                    See e.g., United States v. Watson, 2020 WL 4251802, at *2 (D. Nev. July 22, 2020) (“The government counters that
                                                            25   Defendant already contracted COVID and was asymptomatic, implying that he cannot be reinfected.”; see also United
                                                                 States v. Graham, 2020 WL 5604050, at *3 (S.D.N.Y. Sept. 17, 2020) (“The Government also indicated Defendant
                                                            26   has since recovered from COVID-19 and argued she may now have some degree of immunity to protect her from
                                                                 reinfection.”).
                                                            27   49
                                                                    Yellin at *3 (S.D. Cal. June 26, 2020).

                                                            28 MOTION TO REDUCE SENTENCE AND REQUEST FOR IMMEDIATE RELEASE
                                                                 CASE NO. CR 14-030 JST
                                                                                                                          8
                                                                      Case 4:14-cr-00030-JST Document 344 Filed 10/09/20 Page 13 of 19



                                                             1
                                                                 The court explained, “the possibility of reinfection persists.”50 Because he faced a “tremendous
                                                             2
                                                                 risk of deadly [re]infection from COVID-19,” the court granted his motion “to avoid potentially
                                                             3
                                                                 lethal consequences.”51 This was done despite the fact that Mr. Yellin was “serving a 72-month
                                                             4
                                                                 sentence for distribution and receipt of child pornography.”52
                                                             5
                                                                          The Yellin court cited other similarly situated defendants, such as an inmate in Alabama
                                                             6
                                                                 granted compassionate release because their underlying medical conditions made “the risk of …
                                                             7
                                                                 reinfection unacceptable.53 The defendant in that cited case, McCall, was granted compassionate
                                                             8
                                                                 release even though he began serving a 10-year sentence for possession with intent to distribute
                                                             9
                                                                 narcotics in March 2018.54
                                                            10
                                                                          In a case out of the Northern District of California, the court granted a defendant’s motion
                                                            11
                                                                 for compassionate release after considering his age and “numerous pre-existing conditions,”55
          JAYNE LAW GROUP, P.C.




                                                            12
                                                                 including a COVID-19 diagnosis.56 This case – United States v. Sholler – concerned a defendant
                                                            13
                              OAKLAND, CALIFORNIA 94607




                                                                 convicted of “attempting to transfer obscene material to a minor, in violation of 18 U.S.C. §
                                483 9TH STREET, SUITE 200




                                                            14
LAW OFFICES




                                                                 1470.” The defendant was sentenced to 90 months of prison in November 2018.57 In modifying
                                                            15
                                                                 the defendant’s sentence to time-served, the court rejected the government’s argument that “that
                                                            16
                                                                 defendant would be at lower risk of reinfection” in prison than outside.58
                                                            17

                                                            18
                                                                          If Mr. Belton is released from custody, he will live with his mother and wife in their
                                                            19
                                                                 Oakland home.59 This will allow him to quarantine and self-isolate, as well as receive medical
                                                            20
                                                                 treatment. Both his mother and wife have gloves and masks, and both have practiced social
                                                            21

                                                            22
                                                                 50
                                                            23      Id.
                                                                 51
                                                                    Id. at *3.
                                                                 52
                                                                    Id.
                                                            24   53
                                                                    United States v. McCall, 2020 WL 2992197, at *2 (M.D. Ala. June 4, 2020).
                                                                 54
                                                                    Id. at *1.
                                                            25   55
                                                                    United States v. Sholler, 445 F. Supp. 3d 265, 271 (N.D. Cal. May 2020).
                                                                 56
                                                                    Id. at 270.
                                                            26   57
                                                                    Id. at 266.
                                                                 58
                                                                    Id. at 271.
                                                            27   59
                                                                    See Riser Decl.

                                                            28 MOTION TO REDUCE SENTENCE AND REQUEST FOR IMMEDIATE RELEASE
                                                                 CASE NO. CR 14-030 JST
                                                                                                                         9
                                                                      Case 4:14-cr-00030-JST Document 344 Filed 10/09/20 Page 14 of 19



                                                             1
                                                                 distancing since the pandemic began.60
                                                             2
                                                                      III.    THE COURT HAS JURISDICTION TO REDUCE THE SENTENCE.
                                                             3

                                                             4

                                                             5               The compassionate release statute grants courts authority to reduce a prison term for
                                                                                                      61
                                                             6 “extraordinary and compelling reasons.” Under the statute, “the court … upon motion of the

                                                             7 defendant … [and] the lapse of 30 days from the receipt of such a request…, may reduce the term

                                                             8 of imprisonment (and may impose a term of probation or supervised release with or without

                                                             9 conditions that does not exceed the unserved portion of the original term of imprisonment), … if it
                                                                                                                                          62
                                                            10 finds that… extraordinary and compelling reasons warrant such a reduction…” Thus, the

                                                            11 requirements for reduction are that the court (1) find extraordinary and compelling reasons, (2)
          JAYNE LAW GROUP, P.C.




                                                            12 consider the relevant sentencing factors under 18 U.S.C. § 3553(a), and (3) ensure any reduction

                                                            13 reflects applicable policy statements.
                              OAKLAND, CALIFORNIA 94607
                                483 9TH STREET, SUITE 200




                                                            14
LAW OFFICES




                                                            15
                                                                             Although the compassionate release statute previously permitted sentence reductions only
                                                            16
                                                                 upon motion of the Director of the Bureau of Prisons, Congress expanded the statute in the First
                                                            17
                                                                 Step Act of 2018.63 As amended, § 3582(c)(1)(A)(i), now permits courts to consider motions filed
                                                            18
                                                                 by a defendant as long as “the defendant has fully exhausted all administrative rights to appeal a
                                                            19
                                                                 failure of the Bureau of Prisons to bring a motion on the defendant’s behalf,” or after “the lapse of
                                                            20
                                                                 30 days from the receipt of such a request by the warden…, whichever is earlier[.]” Because the
                                                            21
                                                                 warden did not respond to Mr. Belton's request within the 30-day period, this Court has the
                                                            22
                                                                 authority to act.64
                                                            23

                                                            24
                                                                 60
                                                                    Id.
                                                            25   61
                                                                    18 U.S.C. § 3582(c)(1)(A)(i).
                                                                 62
                                                                    § 3582(c)(1)(A).
                                                            26   63
                                                                    First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239.
                                                                 64
                                                                    The 30-day lapse occurred before Mr. Belton’s denial. Therefore, under the statute, the lapse triggers the Court’s
                                                            27   authority to act.

                                                            28 MOTION TO REDUCE SENTENCE AND REQUEST FOR IMMEDIATE RELEASE
                                                                 CASE NO. CR 14-030 JST
                                                                                                                            10
                                                                      Case 4:14-cr-00030-JST Document 344 Filed 10/09/20 Page 15 of 19



                                                             1

                                                             2
                                                                          “Despite their disagreements about the precise definition of ‘extraordinary and compelling
                                                             3
                                                                 reasons’ justifying compassionate release, many courts … have agreed that such reasons exist in
                                                             4
                                                                 cases involving defendants whose serious underlying health conditions place them at an elevated
                                                             5
                                                                 risk of infection and death from COVID-19...”65 This stems from the fact that the compassionate
                                                             6
                                                                 release statute does not define or limit what is an “extraordinary and compelling” reason. Black’s
                                                             7
                                                                 Law Dictionary, however, defines “extraordinary” as “[b]eyond what is usual, customary, regular,
                                                             8
                                                                 or common.“ Its definition of “compelling need” is one “so great that irreparable harm or injustice
                                                             9
                                                                 would result if [the relief] is not [granted].” The present global pandemic is a quintessential
                                                            10
                                                                 extraordinary circumstance beyond what most Americans have ever experienced. Based on his
                                                            11
                                                                 significant pre-existing health conditions, Mr. Belton is among those most at risk of serious illness
          JAYNE LAW GROUP, P.C.




                                                            12
                                                                 or death if he contracts the coronavirus for a second time or if his existing medical conditions
                                                            13
                              OAKLAND, CALIFORNIA 94607
                                483 9TH STREET, SUITE 200




                                                                 worsen due to his exposure. Thus, the combination of circumstances provides a compelling reason
                                                            14
LAW OFFICES




                                                                 for his immediate release.
                                                            15
                                                                          Mr. Belton is within the CDC’s High-Risk population for COVID-1966 and the prison has
                                                            16
                                                                 already demonstrated a pattern of not treating its population,67 including him. This unique and dire
                                                            17
                                                                 set of circumstances would constitute “extraordinary and compelling reasons” even before the
                                                            18
                                                                 First Step Act’s passage. But now that the Court can determine what constitutes “extraordinary
                                                            19
                                                                 and compelling reasons,” there is no reason why increased exposure to, and risk of fatality from, a
                                                            20
                                                                 pandemic would not qualify.
                                                            21
                                                                          Therefore,
                                                            22

                                                            23

                                                            24
                                                                 65
                                                                    United States v. Stephenson, 2020 WL 2566760, at *5 (S.D. Iowa May 21, 2020).
                                                            25   66
                                                                    Risk for Severe COVID-19 Illness, supra.
                                                                 67
                                                                    See Office of the Inspector Gen., U.S. Dep't Of Justice, Review Of The Federal Bureau Of Prisons' Medical Staffing
                                                            26   Challenges (2016). In this report, the Inspector General found that chronic staffing shortages led to problems meeting
                                                                 prisoners’ medical needs.
                                                            27   68


                                                            28 MOTION TO REDUCE SENTENCE AND REQUEST FOR IMMEDIATE RELEASE
                                                                 CASE NO. CR 14-030 JST
                                                                                                                          11
                                                                      Case 4:14-cr-00030-JST Document 344 Filed 10/09/20 Page 16 of 19



                                                             1

                                                             2

                                                             3

                                                             4
                                                                          When extraordinary and compelling reasons are established, as they are here, the Court
                                                             5
                                                                 must then consider the § 3553(a) sentencing factors to determine if reduction is appropriate.70
                                                             6
                                                                 When doing so, the Court should use the “most up-to-date picture” of the defendant’s history and
                                                             7
                                                                 characteristics.71 Here, the “most up-to-date picture” includes the COVID-19 pandemic and the
                                                             8
                                                                 serious risk it presents.
                                                             9
                                                                          Evolving COVID-19 case law shows that courts have generously construed their discretion
                                                            10
                                                                 to effectuate Congressional intent to increase the use of compassionate release encouraged by the
                                                            11
                                                                 First Step Act. In United States v. Arreola-Brteado, the court explained that “courts have
          JAYNE LAW GROUP, P.C.




                                                            12
                                                                 interpreted Congress's intent in passing the First Step Act, and specifically the amendment to §
                                                            13
                              OAKLAND, CALIFORNIA 94607
                                483 9TH STREET, SUITE 200




                                                                 3582(c)(1)(A), to have been to increase the use of compassionate release by entrusting the district
                                                            14
LAW OFFICES




                                                                 courts with the discretion entrusted to the BOP...”72 The court continued, reasoning “[i]ndeed, if
                                                            15
                                                                 inmates are now permitted to move for compassionate release even when the BOP disagrees, then
                                                            16
                                                                 it follows that Congress wanted to allow district judges to consider the vast variety of
                                                            17
                                                                 circumstances that may constitute extraordinary and compelling.”73 Significantly, courts weighing
                                                            18
                                                                 the § 3553(a) factors have granted release to those convicted of serious crimes with histories of
                                                            19
                                                                 violence because changed health circumstances, post-offense rehabilitation, and carefully crafted
                                                            20
                                                                 conditions of supervised release ameliorate concerns of public safety.
                                                            21
                                                                          Ultimately, § 3553’s sentencing purposes do not warrant a sentence that includes exposure
                                                            22
                                                                 to a life-threatening illness and possible death. As briefly outlined below, under the circumstances,
                                                            23
                                                                 the Court should conclude that Mr. Belton has already served enough time to sufficiently satisfy
                                                            24

                                                            25   69
                                                                    Id.
                                                                 70
                                                                    18 U.S.C. § 3582(c)(1)(A)(i).
                                                            26   71
                                                                    Pepper v. United States, 562 U.S. 476, 492 (2011).
                                                                 72
                                                                    United States v. Arreola-Brteado, 445 F. Supp. 3d 1154, 1157–58 (S.D. Cal. 2020).
                                                            27   73
                                                                    Id. (internal quotations and citations omitted).

                                                            28 MOTION TO REDUCE SENTENCE AND REQUEST FOR IMMEDIATE RELEASE
                                                                 CASE NO. CR 14-030 JST
                                                                                                                         12
                                                                      Case 4:14-cr-00030-JST Document 344 Filed 10/09/20 Page 17 of 19



                                                             1
                                                                 §3553’s purposes.
                                                             2
                                                                                   1.       Rehabilitation, Educational, and Vocational Opportunities
                                                             3
                                                                          Even in the best of times, there are limited opportunities for rehabilitation in prison. Now,
                                                             4
                                                                 there are none, with prisoners locked down 22–23 hours per day and no programming available,
                                                             5
                                                                 including mental health treatment, substance abuse programs, coursework and family visitation.74
                                                             6
                                                                 For someone like Mr. Belton, who has taken a proactive approach to self-improvement, this is
                                                             7
                                                                 problematic, to say the least.
                                                             8
                                                                          Further, the relevant 18 U.S.C. § 3553(a) sentencing factors favor granting compassionate
                                                             9
                                                                 release because Mr. Belton has made tremendous efforts at rehabilitation through courses and
                                                            10
                                                                 programming. These courses have allowed him to reflect upon his prior misconduct. More
                                                            11
                                                                 importantly, his release plan ensures a safe transition to the community where he can follow CDC
          JAYNE LAW GROUP, P.C.




                                                            12
                                                                 guidelines to protect both himself and our community from the spread of COVID-19.
                                                            13
                              OAKLAND, CALIFORNIA 94607
                                483 9TH STREET, SUITE 200




                                                                          Before the pandemic and since his imprisonment, Mr. Belton completed several
                                                            14
LAW OFFICES




                                                                 rehabilitation courses, including: 12 Hour Drug Abuse Program Drug Education Course; Anger
                                                            15
                                                                 Management Group; and Living Free Reentry Career Course.75 These courses have given Mr.
                                                            16
                                                                 Belton the tools and resources necessary to react to circumstances in an appropriate, mature
                                                            17
                                                                 fashion. Indeed, Mr. Belton’s family has “notice[d] and… talked about the level of patients [sic]
                                                            18
                                                                 he has gained since being incarcerated.”76 Mr. Belton’s son, Saheed Glenn, elaborated on these
                                                            19
                                                                 changes, explaining that Mr. Belton “has also shown me a difference by holding himself
                                                            20
                                                                 accountable.”77
                                                            21
                                                                          In addition, Mr. Belton has enrolled and completed several classes, including classes on
                                                            22
                                                                 basic life skills, real estate, and history.78 These classes and courses have taught Mr. Belton that he
                                                            23
                                                                 can support his family in a meaningful and legal way. Mr. Belton has shown by his conduct that
                                                            24

                                                            25   74
                                                                    Pandemic Report, supra.
                                                                 75
                                                                    See Riser Decl., Ex. B, Certificates.
                                                            26   76
                                                                    See Riser Decl., Ex. H, Letters
                                                                 77
                                                                    Id.
                                                            27   78
                                                                    See Riser Decl., Ex. D, Education Transcript.

                                                            28 MOTION TO REDUCE SENTENCE AND REQUEST FOR IMMEDIATE RELEASE
                                                                 CASE NO. CR 14-030 JST
                                                                                                                     13
                                                                      Case 4:14-cr-00030-JST Document 344 Filed 10/09/20 Page 18 of 19



                                                             1
                                                                 he no longer poses a threat to public safety, and that granting him compassionate release would
                                                             2
                                                                 not endanger the community. For that reason, among the others discussed in this memorandum,
                                                             3
                                                                 Mr. Belton should be granted.
                                                             4
                                                                                   2.       Changes to Draconian Sentencing Schemes Constitute Compelling and
                                                             5                              Extraordinary Reasons.
                                                             6            One of Mr. Belton’s pending appellate issues concerns his convictions under the First Step
                                                             7 Act.79 In light of this, counsel will not address these issues in depth. However, it should be noted

                                                             8 that other courts have found COVID-19 and subsequent changes to federal sentencing to constitute

                                                             9 “extraordinary and compelling reasons.” For example, in United States v. Quinn, the court
                                                            10 observed that sentences imposed “under a far more draconian federal sentencing regime than

                                                            11 exists today” may constitute compelling and extraordinary reasons.80
          JAYNE LAW GROUP, P.C.




                                                            12            Moreover, the mere fact that the First Step Act is not retroactive “does not prohibit the
                                                            13 court from considering this legislative change in deciding whether to reduce a defendant's
                              OAKLAND, CALIFORNIA 94607
                                483 9TH STREET, SUITE 200




                                                            14 sentence.”81 The reason? The Act’s “amendments to the compassionate release process were
LAW OFFICES




                                                            15 explicitly aimed at empowering district courts to … conduct an individualized assessment of a

                                                            16 defendant's case and approve a sentence reduction when warranted.”82 Further, the “Act's broader

                                                            17 purpose is likewise consistent with allowing courts to consider such gross sentencing disparities,

                                                            18 rather than forcing judges to interpret lack of retroactivity as a complete bar to relief based on

                                                            19 subsequent changes to sentencing.”83

                                                            20                                   REQUEST FOR IMMEDIATE RELEASE
                                                            21            Mr. Belton is 48 years old, in very poor health, and has already battled the coronavirus.
                                                            22

                                                            23
                                                                 79
                                                                    The Act amended the sentencing enhancements for prior offenses. Under the Act, a prior drug offense triggers a
                                                                 sentencing enhancement if that offense is a “serious drug offense.” “Serious drug offense” means "an offense under
                                                                 State law, involving manufacturing, distributing, or possessing with intent to manufacture or distribute, a controlled
                                                            24   substance … for which a maximum term of imprisonment of ten years or more is prescribed by law." 18 U.S.C. §
                                                                 924(e)(2). Under the Act, Mr. Belton has not suffered a conviction for a “serious drug offense” because none of his
                                                            25   prior convictions had a maximum term of imprisonment of ten years. He is presently appealing on these grounds.
                                                                 80
                                                                    United States v. Quinn, 2020 WL 3275736, at *2 (N.D. Cal. June 17, 2020)
                                                            26   81
                                                                    Id. at *3 (internal quotations and citation omitted).
                                                                 82
                                                                    Id. at *4.
                                                            27   83
                                                                    Id.

                                                            28 MOTION TO REDUCE SENTENCE AND REQUEST FOR IMMEDIATE RELEASE
                                                                 CASE NO. CR 14-030 JST
                                                                                                                            14
                                                                   Case 4:14-cr-00030-JST Document 344 Filed 10/09/20 Page 19 of 19



                                                             1
                                                                 Because of his rehabilitative efforts, he no longer poses a danger to the community. Yet he is at
                                                             2
                                                                 great risk from the community because he falls within multiple high-risk populations. Thus, his
                                                             3
                                                                 continued incarceration presents a greater danger to the public than would his release. Further, Mr.
                                                             4
                                                                 Belton already exhausted his administrative remedies at one of the most infected federal prisons in
                                                             5
                                                                 the country. In sum, Mr. Belton is precisely the type of inmate contemplated for release by the
                                                             6
                                                                 Attorney General’s Memo related to early release.
                                                             7
                                                                                                          CONCLUSION
                                                             8
                                                                        Mr. Belton asks the Court to grant his Motion to Impose Reduced Sentence pursuant to the
                                                             9
                                                                 First Step Act of 2018 and order his immediate release to home confinement.
                                                            10

                                                            11
                                                                        Respectfully submitted,
          JAYNE LAW GROUP, P.C.




                                                            12

                                                            13
                              OAKLAND, CALIFORNIA 94607
                                483 9TH STREET, SUITE 200




                                                                 DATED: October 8, 2020                                    /AER/
                                                            14
LAW OFFICES




                                                                                                                           ___________________________________
                                                            15
                                                                                                                           Ashley Riser
                                                            16                                                             Counsel for Marcus Belton

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28 MOTION TO REDUCE SENTENCE AND REQUEST FOR IMMEDIATE RELEASE
                                                                 CASE NO. CR 14-030 JST
                                                                                                                  15
